IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45482

STATE OF IDAHO,                                  )
                                                 ) Filed: November 27, 2018
       Plaintiff-Respondent,                     )
                                                 ) Karel A. Lehrman, Clerk
v.                                               )
                                                 )
JOSETTE MARIE HORTON,                            )
                                                 )
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Cynthia K. C. Meyer, District Judge.

       Judgment of conviction for felony introduction of major contraband into a
       correctional facility and felony possession of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Theodore S. Tollefson, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GUTIERREZ, Judge
       Josette Marie Horton appeals from her judgment of conviction for felony introduction of
major contraband into a correctional facility and felony possession of a controlled substance.
Horton argues that the district court erred in denying her motion to suppress evidence. On
appeal, Horton asserts the district court erred in ruling that an expired registration from the state
of Washington provided reasonable suspicion to conduct a traffic stop of her vehicle. For the
reasons below, we affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Around midnight in northern Idaho, an officer observed a vehicle without a front license
plate. The vehicle was being driven by Horton. The officer turned his vehicle around to


                                                 1
investigate whether Horton’s vehicle was registered in Idaho. As the officer did so, Horton’s
vehicle accelerated and turned sharply. The vehicle then stopped, at which point, the officer
turned on his front lights and pulled up behind the parked vehicle. The vehicle was licensed and
registered in Washington; however, the registration was expired. The officer approached the
vehicle and questioned Horton regarding the expired registration. The officer observed white
foam around Horton’s mouth. Horton was also speaking rapidly, was unable to keep still, and
was repeatedly licking her lips. Once backup had arrived, the officer informed Horton a K-9 unit
had been requested. During the exchange, Horton stated there was a marijuana pipe behind her
seat. Horton was then placed in handcuffs, and a drug detection dog was deployed. After the
dog’s alert, a subsequent search of the vehicle revealed a glass pipe, methamphetamine, and a
scale with residue.
       Horton was then transported to the county jail, during which time, she admitted to using
methamphetamine. The officer asked if Horton had additional drugs on her person, to which she
responded in the negative. Upon intake at the county jail, more methamphetamine was found on
Horton’s person. Horton was charged with introduction of major contraband into a correctional
facility, Idaho Code § 18-2510(3); possession of methamphetamine, I.C. § 37-2732(c)(1);
driving under the influence, I.C. § 18-8004(1)(a); attempted eluding, I.C. § 49-1404(1); and
possession of drug paraphernalia, I.C. § 37-2734A(1).
       Horton filed a motion to suppress the evidence, arguing I.C. § 49-430 does not apply to
out-of-state vehicles. The district court inquired as to whether I.C. § 49-456 1 was the appropriate
statute. The State argued either statute provided a proper legal basis for the stop. Ultimately, the
district court ruled that it is Idaho law that “vehicles operating in Idaho have current registration”
and that officers have “reasonable, articulable suspicion for conducting a traffic stop when they
perceive a vehicle with expired registration tabs.” Because the registration tabs were expired, the
district court found there was reasonable suspicion and denied the motion to suppress.




1
        Idaho Code § 49-456 states that it is “unlawful for any person to operate or for the owner
to permit the operation upon a highway of any motor vehicle, trailer or semitrailer which is not
registered and which does not have attached and displayed the license plates assigned to it for the
current registration year . . . .”


                                                  2
       Horton entered a guilty plea to felony introduction of major contraband and felony
possession of a controlled substance, reserving her right to appeal the denial of her motion to
suppress. Horton timely appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       On appeal, Horton argues the district court erred when it concluded the officer had
reasonable suspicion to stop Horton’s vehicle for a suspected violation of I.C. §§ 49-430 and/or
49-456 because State v. Morgan, 154 Idaho 109, 294 P.3d 1121 (2013) instructs that these
sections of the Idaho Code only apply to vehicles registered within the state of Idaho.
Specifically, Horton maintains that because “registration” means “the registration certificate or
certificates and license plate or plates issued under the laws of this state pertaining to the
registration of vehicles,” I.C. §§ 49-430 and 49-456 only apply to vehicles registered in the state
of Idaho. In response, the State asserts that unlike the statute analyzed in Morgan, the plain
language of I.C. §§ 49-430 and/or 49-456 and the entire Motor Vehicle Code apply to all
vehicles driven on Idaho highways and not solely those licensed and registered in Idaho.
       A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286. Under the
Fourth Amendment, an officer may stop a vehicle to investigate possible criminal behavior if
there is a reasonable and articulable suspicion that the vehicle is being driven contrary to traffic
laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131 Idaho 205, 208,

                                                 3
953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the suspicion must be evaluated upon
the totality of the circumstances at the time of the stop. State v. Ferreira, 133 Idaho 474, 483,
988 P.2d 700, 709 (Ct. App. 1999). The reasonable suspicion standard requires less than
probable cause but more than mere speculation or instinct on the part of the officer. Id. An
officer may draw reasonable inferences from the facts in his or her possession, and those
inferences may be drawn from the officer’s experience and law enforcement training. State v.
Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App. 1988).
       This Court exercises free review over the application and construction of statutes. State
v. Reyes, 139 Idaho 502, 505, 80 P.3d 1103, 1106 (Ct. App. 2003). Where the language of a
statute is plain and unambiguous, this Court must give effect to the statute as written, without
engaging in statutory construction. State v. Burnight, 132 Idaho 654, 659, 978 P.2d 214, 219
(1999); State v. Escobar, 134 Idaho 387, 389, 3 P.3d 65, 67 (Ct. App. 2000). The language of
the statute is to be given its plain, obvious, and rational meaning. Burnight, 132 Idaho at 659,
978 P.2d at 219. If the language is clear and unambiguous, there is no occasion for the court to
resort to legislative history or rules of statutory interpretation. Escobar, 134 Idaho at 389, 3 P.3d
at 67. “Legislative definitions of terms included within a statute control and dictate the meaning
of those terms as used in the statute.” State v. Yzaguirre, 144 Idaho 471, 477, 163 P.3d 1183,
1189 (2007).
       Idaho Code § 49-119(9) defines “registration” as “the registration certificate or
certificates and license plate or plates issued under the laws of this state pertaining to the
registration of vehicles.” Idaho Code § 49-122(4) defines an “unregistered vehicle” as “a vehicle
without current registration on file with the department or with the appropriate agency of another
state, unless exempt from registration.” 2 Idaho Code § 49-1408(1) states, “All of the provisions
of this title apply both to residents and nonresidents of Idaho, except the special provisions in
this section which shall govern misdemeanor violations in respect to nonresidents under the
circumstances stated.” Idaho Code § 49-2420 provides, “Subject to compliance with the motor
vehicle laws of Idaho, nonresident owners, operators of, and persons riding in motor vehicles
hereby are granted the privilege of using the highways of Idaho.” Read as a whole, it is clear

2
       Idaho Code § 49-456 establishes the exemptions provided in I.C. §§ 49-426, 49-431, and
49-432. Idaho Code § 49-426 exempts a variety of vehicles with respect to operating fees,
including registration fees. Idaho Code § 49-431 addresses registration of vehicles after
assignment or transfer of interest. Idaho Code § 49-432 regulates temporary registration.
                                                 4
that certain portions of the Motor Vehicle Code, Title 49, apply to both in-state and out-of-state
drivers and vehicles operating on Idaho roadways. It is also clear that certain provisions pertain
solely to Idaho drivers and vehicles. 3
       The statutes at issue here, I.C. § 49-456 and I.C. § 49-430 respectively, state that it is
“unlawful for any person to operate or for the owner to permit the operation upon a highway of
any motor vehicle, trailer or semitrailer which is not registered and which does not have attached
and displayed the license plates assigned to it for the current registration year . . .” and requires
that “reregistration of vehicles shall be accomplished annually or by registration period in the
same manner as the original registration and upon the payment of the required fee.”
       In contrast to the statute addressed in Morgan, the statutes involved here apply to both in-
state and out-of-state vehicles. In Morgan, an officer stopped a vehicle licensed in Washington
for driving without a front license plate. The Idaho Supreme Court, with an understanding of the
statutory scheme of Title 49, held that the requirement for vehicles to display both front and rear
license plates only applies to vehicles registered in Idaho and does not extend to vehicles
registered in other states. Morgan, 154 Idaho at 112, 294 P.3d at 1124. The distinguishing
factor in this case is that the statute in Morgan related to the location where a license plate must
be displayed, as opposed to the requirement here that all vehicles must be properly registered.
       Idaho Code § 49-456 plainly states that it is unlawful for any person to operate any
vehicle which is not registered upon a highway. As a purely textual matter, the statute applies on
its face to “any motor vehicle” operating on a highway, not just vehicles registered in Idaho. In
addition, an “unregistered vehicle” is one which is without “current registration on file with the
department or with the appropriate agency of another state.” I.C. § 49-122(4). Thus, it is clear


3
        Other states have determined that portions of their motor vehicle laws apply solely to in-
state vehicles, while other portions apply to all vehicles operated on roadways within the state.
See, e.g., Wilson v. State, 702 S.E.2d 2, 4 (Ga. Ct. App. 2010) (holding that the visibility and
display portions of the registration statute apply to vehicles whether registered in Georgia or out
of state); United States v. Simpson, 520 F.3d 531, 536-37 (6th Cir. 2008) (Tennessee statute
requiring every vehicle registration plate to be clearly legible did not exempt out-of-state
registration plates); People v. Miller, 611 N.E.2d 11, 20 (Ill. App. Ct. 1993) (treating Illinois
statute requiring license plate to be “clearly visible” as applying to a Texas-registered
vehicle); State v. Hayes, 660 P.2d 1387, 1389 (Kan. Ct. App. 1983) (interpreting Kansas statute
and concluding that “the display of an illegible or obscured vehicle tag is a violation . . . even if
the vehicle is duly licensed in another state”).


                                                 5
from the plain language used in the statutes that “nonresident owners, operators of, and persons
riding in motor vehicles” must comply with certain provisions of the motor vehicles laws of
Idaho. One of which is that a vehicle, operated on an Idaho highway, must be a registered
vehicle, either by this state or with the “appropriate agency of another state.”
       Based on the plain language of the statutes and the statutory scheme of Title 49, it is clear
that Idaho law requires both in-state and out-of-state vehicles to have current registration while
operating on Idaho highways. Thus, although Horton’s vehicle was registered in Washington,
the officer had reasonable suspicion for the stop because Horton was driving her vehicle in Idaho
and because the officer suspected the vehicle, in violation of I.C. §§ 49-430 and 49-456, was not
registered.
                                                 IV.
                                         CONCLUSION
       Idaho Code §§ 49-430 and 49-456 apply equally to in-state and out-of-state vehicles
operated within Idaho. Therefore, the district court did not err in denying Horton’s motion to
suppress.     Accordingly, Horton’s judgment of conviction for felony introduction of major
contraband and felony possession of a controlled substance is affirmed.
       Chief Judge GRATTON and Judge HUSKEY CONCUR.




                                                  6